2017 UT App 115



               THE UTAH COURT OF APPEALS

                       LARRY HARMON,
                          Appellant,
                             v.
                BOARD OF PARDONS AND PAROLE,
                          Appellee.

                      Per Curiam Opinion
                       No. 20160192-CA
                       Filed July 13, 2017

           Third District Court, Salt Lake Department
             The Honorable Todd M. Shaughnessy
                          No. 150903620

          Michael P. Studebaker, Attorney for Appellant
         Sean D. Reyes and Stanford E. Purser, Attorneys
                          for Appellee

Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN, and
                     JILL M. POHLMAN.

PER CURIAM:

¶1    Larry Harmon appeals from the district court’s order
dismissing his petition for extraordinary relief. We affirm.

¶2     When reviewing an appeal from an order dismissing a
petition for extraordinary relief, we accord no deference to the
lower court’s conclusions of law but instead review them for
correctness. See Monson v. Carver, 928 P.2d 1017, 1022-23 (Utah
1996). However, generally decisions of the Board of Pardons and
Parole regarding paroles “are final and are not subject to judicial
review.” Utah Code Ann. § 77-27-5(3) (LexisNexis Supp. 2016).
Judicial review is limited only to “the fairness of the process by
which the Board undertakes its sentencing function,” and does
              Harmon v. Board of Pardons and Parole


not include review of the result. Lancaster v. Board of Pardons, 869
P.2d 945, 947 (Utah 1994) (emphasis omitted).

¶3     Harmon initially argues that the rationale sheet used by
the Board of Pardons and Parole (Board) to memorialize its
decision concerning when to schedule Harmon’s parole review
date was insufficient. Specifically, he seems to argue that the
preprinted rationale sheets, on which the Board checks off the
“mitigating” and “aggravating” factors it deems relevant in
making the parole determination, did not provide a sufficiently
detailed explanation of the Board’s actions to satisfy due process.
However, the Utah Supreme Court has previously determined
that the rationale sheets used by the Board to explain its
decisions are adequate and satisfy due process. See Monson, 928
P.2d at 1031 (“While perhaps not a perfect explanation of the
Board’s rationale, this document [i.e., a rationale sheet]
nonetheless satisfies the Board’s own requirement that it provide
a written explanation of the reasons for its decision.”). To the
extent that Harmon complains that the Board failed to “check-
off” all of the mitigating factors he believed were applicable,
such an argument is not reviewable because it pertains the
substance of the Board’s decision as opposed to the “fairness of
the process.” See Padilla v. Board of Pardons and Parole, 947 P.2d
664, 667 (Utah 1997).

¶4      Harmon next makes several arguments that are
inadequately briefed. “Since an appeal is a resort to a superior
court to review the decision of a lower court, Utah appellate
rules require the appellant to address reasons why the district
court’s dismissal of his petition should be overturned.” Allen v.
Friel, 2008 UT 56, ¶ 14, 194 P.3d 903. “A brief is inadequate when
it merely contains bald citation[s] to authority [without]
development of that authority and reasoned analysis based on
that authority. As we have repeatedly noted, we are not a
depository in which [a party] may dump the burden of
argument and research.” Smith v. Four Corners Mental Health



20160192-CA                     2                2017 UT App 115
               Harmon v. Board of Pardons and Parole


Center, Inc., 2003 UT 23, ¶ 46, 70 P.3d 904 (alterations in original)
(citation and internal quotation marks omitted). “An
inadequately briefed claim is by definition insufficient to
discharge an appellant’s burden to demonstrate trial court
error.” Simmons Media Group, LLC v. Waykar, LLC, 2014 UT App
145, ¶ 37, 335 P.3d 885

¶5      Harmon has raised several arguments for which he fails
to set forth any legal reasoning or analysis to support the issues
raised. He argues that the district court applied the wrong legal
standard in analyzing the Board’s motion to dismiss. However,
Harmon makes no effort to explain why the standard set forth in
the district court’s analysis was incorrect or how the district
court incorrectly applied the standard to the facts of the case. In
so doing, Harmon has failed to demonstrate any error on the
part of the district court. Similarly, Harmon argues that he
should have been advised that he had a right to seek private
counsel to assist him at his hearing before the Board. However,
after acknowledging that there is no right to appointed counsel
at a parole hearing, see Neel v. Holden, 886 P.2d 1097, 1103-04
(Utah 1994), Harmon fails to set forth any analysis or legal
citations to support his claim. Finally, Harmon claims that the
“Board acted in an arbitrary and capricious manner as it relates
to Mr. Harmon’s continued imprisonment.” However, once
again Harmon presents no legal argument or analysis to support
the contention. Instead, he offers only broad conclusions in a
single four-sentence paragraph. By failing to adequately brief
these issues, Harmon has attempted to “dump the burden of
argument and research” on the court. See Smith, 2003 UT 23, ¶ 46
(citation and internal quotation marks omitted). Further, in so
doing, he has failed to demonstrate any error on the part of the
district court. Accordingly, because these issues were
inadequately briefed, we decline to address them.

¶6     Affirmed.




20160192-CA                      3               2017 UT App 115